                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                DATE FILED: 4/30/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :    18-CR-274 (VEC)
                                                                :
 MUHAMMAD AMIR SALEEM and ABDUL                                 :         ORDER
 BASIT MOOSANI,                                                 :
                                                                :
                                          Defendants.           X
 ------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS on January 7, 2021, Defendant Muhammad Amir Saleem filed an omnibus

pretrial motion (Dkt. 47);

        WHEREAS on January 28, 2021, the Government responded in opposition to Defendant’s

motion (Dkt. 50);

        WHEREAS Defendant did not file any reply in further support of his motion;

        WHEREAS on April 13, 2021, Defendant notified the Court of his ongoing attempts to

reach an alternative disposition of this case and requested that the Court schedule a status

conference, at which Defendant may be prepared to change his plea (Dkt. 51); and

        WHEREAS the Court has scheduled a conference for May 4, 2021;

        IT IS HEREBY ORDERED that, to the extent Defendant does not seek to change his plea

at the May 4 conference, and to the extent either party believes oral argument on Defendant’s
pretrial motions is necessary to the Court’s decision on those motions, the Court will permit the

parties to engage in limited oral argument at the May 4 conference.



SO ORDERED.

Dated: April 30, 2021
      New York, NY

                                               _______________________________
                                                 _____
                                                    ____
                                                       _ _________
                                                                _ ________
                                                                        _ _______
                                                     VALERIE CAPRONI
                                                                 CAPRON  NI
                                                     United States District Judge




                                                 2
